t c memo united_states tax_court william e lowe and tess lowe petitioners v commissioner of internal revenue respondent docket no filed date william e lowe and tess lowe pro sese susan s canavello and john k parchman for respondent memorandum findings_of_fact and opinion ashford judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the central issue for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure decision is whether petitioners are entitled to a dependency_exemption deduction for the minor child j l for the answer in turn determines whether petitioners are entitled to a child_tax_credit for we resolve these issues in favor of respondent findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioners resided in louisiana at the time the petition was filed with the court petitioners are husband and wife and were married throughout hereafter references to petitioner in the singular shall denote tess lowe petitioner has two children m l and j l from a previous marriage to william a leon mr leon as of the close of both children were minors a consent judgment was entered by a parish district_court in louisiana in and was signed by attorneys for both petitioner and mr leon the consent judgment stipulates that petitioner and mr leon were to have joint custody of m l and j l and that petitioner was designated the primary custodial_parent subject_to reasonable visitation privileges in favor of defendant william a leon the court refers to minor children by their initials see rule a the tax treatment of m l is not an issue in this case petitioners did not attempt to claim m l as a dependent on their joint federal_income_tax return for as specified in the consent judgment including allowing petitioner and mr leon to agree upon any other visitation privileges the consent judgment further states that mr leon has the right to request a review of his ability to claim the minor child m l as a dependent on his annual federal and state_income_tax returns so long as he is current on his support obligation and meets the burden_of_proof pursuant to the laws the consent judgment is silent as to the treatment of j l for federal or state_income_tax purposes petitioners timely filed a joint federal_income_tax return for joint_return on the joint_return petitioners listed j l as a dependent claiming a dependency_exemption deduction and a child_tax_credit and attaching to the joint_return a copy of the consent judgment petitioners did not include with the joint_return a form_8332 release revocation of release of claim to exemption for child by custodial_parent although petitioners filed the joint_return as having been self-prepared petitioner testified at trial that her father who is an accountant but not a tax_return_preparer helped prepare the joint_return and he was called as a witness and testified at trial on behalf of petitioners petitioner’s father testified that on the basis of his review of the instructions provided for the form_1040 u s individual_income_tax_return for the taxable_year he considered petitioner to be the noncustodial_parent of j l for purposes of preparing the joint_return he further understood that because petitioner was subject_to a court order that went into effect between and petitioners could include certain pages from the court order in lieu of a form_8332 to support their claiming a dependency_exemption deduction and a child_tax_credit for apparently mr leon had also claimed j l as a dependent on hi sec_2010 federal_income_tax return as a result of this discrepancy respondent examined the joint_return and proposed to disallow petitioners’ claimed dependency_exemption deduction and child_tax_credit in response petitioners sent respondent a letter dated date disagreeing with the proposed adjustments petitioners attached the consent judgment to the letter while they admitted in the letter that j l spent more than six months out of the taxable_year living with mr leon they argued that they nonetheless were entitled to claim j l as a dependent because of the consent judgment’s recognition of petitioner as the primary custodial_parent on date respondent mailed petitioners a notice_of_deficiency for the taxable_year disallowing the dependency_exemption deduction and as a corollary thereof the child_tax_credit petitioners timely filed a petition with this court disputing the disallowances their petition which is a letter dated may is in all respects identical to their date letter except that contrary to the earlier letter petitioners assert that j l spent approximately six months out of the taxable_year living with mr leon petitioner explained this discrepancy at trial by testifying that she was not actually sure how much time j l had spent with her or with mr leon because she had an informal arrangement with mr leon and did not keep track opinion i burden_of_proof in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 tax deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed 89_tc_816 petitioners do not contend that the burden_of_proof should shift to respondent under sec_7491 nor have they established that the requirements for shifting the burden_of_proof have been met accordingly the burden_of_proof remains on petitioners see sec_7491 ii dependency_exemption deduction sec_151 authorizes a taxpayer to deduct an exemption_amount for each individual who is a dependent as defined in sec_152 of the taxpayer for the taxable_year for the taxable_year the exemption_amount was dollar_figure revproc_2009_50 2009_45_irb_617 sec_152 defines a dependent as either a qualifying_child or a qualifying_relative of the taxpayer this requirement is stated in the disjunctive and thus satisfaction of either the qualifying_child requirement or the qualifying_relative requirement permits a taxpayer to claim the individual as a dependent sheikh v commissioner tcmemo_2010_33 slip op pincite a qualifying_child to be a qualifying_child the child must bear a specified relationship to the taxpayer eg be the child of the taxpayer have the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year meet certain age requirements not have provided over one-half of his or her own support for the year at issue and not have filed a joint_return for the year sec_152 davis v commissioner tcmemo_2014_147 at the parties dispute only the second criterion in this case petitioners have not presented any evidence other than petitioner’s self- serving testimony regarding j l ’s residence during and that testimony was ambiguous at best petitioner conceded at trial that she could not recount j l ’s specific whereabouts at any point in or conclusively say that j l actually spent more than six months living with petitioners during that year further petitioner did not dispute the authenticity or veracity of petitioners’ date letter sent to respondent during the course of respondent’s examination of the joint_return in which petitioners acknowledged that j l did not reside with them for more than six months during the testimony of petitioner’s father who helped prepare the joint_return corroborated this point petitioners rely primarily on the consent judgment of the louisiana parish district_court entered in to prove that j l was petitioner’s qualifying_child for making much hay of the fact that petitioner is designated the primary custodial_parent in the document but as we have consistently held a taxpayer’s eligibility for deductions is determined under federal law--specifically the by the same token petitioners also rely on the document to support their contention that they are entitled to claim j l as a dependent because petitioner was the noncustodial_parent of j l in and the document serves as the requisite written declaration under the special rule for divorced or legally_separated parents in sec_152 see discussion of sec_152 infra pp express terms of the internal revenue code--and state courts cannot bind the commissioner to any particular treatment of a taxpayer see 140_tc_200 on the basis of the evidentiary record before us we cannot conclude that j l resided with petitioners for more than six months in and thus that j l meets the principal_place_of_abode requirement of sec_152 see phillips v commissioner tcmemo_2011_199 slip op pincite consequently j l is not the qualifying_child of petitioner for b qualifying_relative to be a qualifying_relative the individual must bear a specified relationship to the taxpayer eg be the child of the taxpayer not have gross_income for the year at issue in excess of the exemption_amount receive more than one-half of his financial support from the taxpayer and not be a qualifying_child of the taxpayer or any other person sec_152 sheikh v commissioner slip op pincite petitioners have not established that j l is not a qualifying_child of any other taxpayer for eg mr leon indeed as indicated supra the even though petitioner may be designated the custodial_parent under louisiana law for receiving child_support and other divorce-related purposes petitioners in any event have failed to substantiate that petitioner was the custodial_parent of j l for for purposes of sec_152 see discussion infra pp evidentiary record establishes that j l was the qualifying_child of mr leon for consequently we cannot find that j l was a qualifying_relative of petitioner for c special rule for divorced parents notwithstanding the principal_place_of_abode requirement of sec_152 the so-called tie-breaking rule_of sec_152 or the support requirement of sec_152 the internal_revenue_code prescribes a special mechanism whereby in the case of a child whose parents are legally_separated or divorced as in this case the noncustodial_parent may be entitled to a dependency_exemption deduction for the child sec_152 when parents are legally_separated or divorced sec_152 generally awards the dependency_exemption deduction to the custodial_parent defined as the parent having custody of the child for the greater portion of the year sec_152 see also maher v commissioner tcmemo_2003_85 slip op pincite stating that the tax_court has repeatedly looked to where the child resided to determine which parent had physical custody for purposes of sec_152 and cases cited therein sec_1_152-4 income_tax regs the noncustodial_parent is additionally no evidence was offered in any event by either party regarding the third requirement of sec_152 ie that petitioners provided over one-half of j l ’s support for defined as the parent who is not the custodial_parent sec_152 see also sec_1_152-4 income_tax regs we find that petitioner was the noncustodial_parent of j l for at trial petitioner admitted that she did not keep a record of the amount of time j l spent between petitioners’ home and mr leon’s home she also admitted that j l may have spent the greater part of living with mr leon such admissions are consistent with the testimony of petitioner’s father that he considered petitioner to be the noncustodial_parent of j l for as well as petitioners’ statements in the date letter sent to respondent during respondent’s examination of the joint_return sec_152 provides for an exception to the above general_rule treating the child as the qualifying_child of the noncustodial_parent and allowing that parent to claim the dependency_exemption deduction for the child if two conditions are met the custodial_parent signs a written declaration in such manner and form as the commissioner may by regulations prescribe stating that he or she will not claim such child as a dependent for the year at issue and the noncustodial_parent attaches such written declaration to his or her return sec_152 and b sec_1_152-4 income_tax regs provides that the written declaration must be an unconditional release of the custodial parent’s claim to the child as a dependent see also 139_tc_468 aff’d 745_f3d_890 8th cir a declaration is not unconditional if the custodial parent’s release of the right to claim the child as a dependent requires the satisfaction of any condition including the noncustodial parent’s meeting of an obligation such as the payment of support sec_1_152-4 income_tax regs the declaration also must name the noncustodial_parent to whom the exemption is released and specify the year or years for which it is effective id sec_1_152-4 income_tax regs provides that to constitute a sufficient written declaration the noncustodial parent’s statement must either be made on a form_8332 or conform to the substance of that form and be executed for the sole purpose of serving as a written declaration under sec_152 specifically any conforming written declaration must include at least the same information as a form the name and social_security_number of the child the year or years for which the claim is being released and the dated signatures and social_security numbers of both parents see 114_tc_184 hendricks v commissioner tcmemo_2014_192 at sec_1_152-4 income_tax regs further provides that a court order or decree or a separation agreement may not serve as a written declaration however an exception is provided for declarations including court orders or decrees executed in a taxable_year before date allowing such declarations to still be effective if they substantially comply with the requirements in effect for written declarations at the time they were executed id subpara see 142_tc_131 it is undisputed that petitioners did not include a form_8332 with the joint_return instead petitioners contend that the consent judgment constitutes a written declaration by j l ’s putative custodial_parent mr leon satisfying the requirements of sec_152 while the consent judgment was attached to the joint_return because it is a court order in order to qualify for the exception under sec_1_152-4 income_tax regs it must comply with the statutory requirements in effect for the year in which it was executed as indicated supra the declaration must have the dated signatures of the parents specify the year or years for which the claim is being released and unconditionally state that the custodial_parent will not claim the child as a dependent for the particular year the statutory requirements in effect for the taxable_year the year in which the consent judgment was entered were the same as in effect for the taxable_year which are set forth supra p or years because the consent judgment does not even address the tax treatment of j l at all it cannot satisfy these requirements see eg loffer v commissioner tcmemo_2002_298 slip op pincite decree stating that divorcing parents may split exemptions for their two children held insufficient because it did not specify which child each parent would claim consequently petitioners are not entitled to a dependency_exemption deduction under sec_151 for j l for the taxable_year iii child_tax_credit a taxpayer is entitled to a child_tax_credit if the taxpayer is allowed a dependency_exemption deduction for a qualifying_child under sec_151 and the child has not reached the age of sec_24 c for the reasons discussed supra because petitioners are not entitled to a dependency_exemption deduction for j l for the taxable_year they are also not entitled to a child_tax_credit for that year see stapleton v commissioner tcmemo_2015_171 at although the tax treatment of m l is not at issue here the consent judgment would not meet the requirements for constituting an effective declaration for m l either because it conditions m l ’s tax treatment on mr leon’s payment of child_support and review thereof by the louisiana parish district_court iv conclusion as indicated it is the internal_revenue_code which ultimately governs whether a taxpayer is entitled to a federal_income_tax deduction and the internal_revenue_code is strict in allowing such deductions while we acknowledge and are sympathetic to petitioners’ situation the applicable law as written is clear and it is our role to apply the law as written see 87_tc_1412 85_tc_168 on the record before us we sustain respondent’s determinations we have considered all of the arguments made by the parties and to the extent they are not addressed herein we find them to be moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
